DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US Pub 2015/0179611).
Regarding claim 1, Lu (fig. 8F) teaches a semiconductor module, comprising:
at least two electrically insulating substrates (substrates 101, [0043]), each having a first main surface and a second main surface opposite to the first main surface;

an external terminal (lead frame 127, [0056]) connected to the first main surface of at least one of the substrates; 
wherein the substrates are arranged opposite to each other so that respective first main surfaces of the substrates are facing each other.
Regarding claim 2, Lu teaches the semiconductor module according to claim 1, further comprising:
an encapsulation (insulating layer 104, [0051]), wherein the second main surfaces of each of the substrates are exposed on opposite sides of the encapsulation.
Regarding claim 3, Lu teaches the semiconductor module according to claim 1, wherein the substrates (101) are thermally conductive (metallic substrate, [0049]).
Regarding claim 4, Lu teaches the semiconductor module according to claim 1, wherein the at least one semiconductor device (102) is a power semiconductor device (MOSFET, IGBT, [0043]).
Regarding claim 5, Lu teaches the semiconductor module according to claim 1, wherein a heat sink (heat-sink 125, [0056]) is mounted to at least one of the second main surfaces of the substrates.
Regarding claim 6, Lu teaches the semiconductor module according to claim 1, wherein
the external terminal (127) comprises at least two external leads (fig. 8F), and wherein:
all the external leads protrude in a plane from two opposite sides of the semiconductor module, or
all the external leads protrude from a single side of the semiconductor module, only.
Regarding claim 7, Lu teaches the semiconductor module according to claim 1, wherein the external terminal is formed as a lead frame (lead frame 127, [0056]) connected to at least two substrates.

Regarding claim 9, Lu teaches the semiconductor module according to claim 7, wherein the at least two substrates are electrically interconnected by an internal lead frame (conductive patterns 103, [0056]) or by internal pins.
Regarding claim 10, Lu teaches the semiconductor module according to claim 1, wherein the external terminal is formed as two separate lead frames (127, fig. 8F), each connected to one of the at least two substrates.
Regarding claim 11, Lu teaches the semiconductor module according to claim 10, wherein the at least two substrates are electrically interconnected by individual leads (conductive patterns 103, [0056]) of the two separate lead frames being connected to each other.
Regarding claim 12, Lu teaches wherein the external terminal (127, fig. 8F) is formed as pins connected to one of the at least two substrates and protruding from the semiconductor module at the side opposite to the substrate to which the pins are connected.
Regarding claim 13, Lu teaches the semiconductor module according to claim 1, wherein the at least two substrates are arranged spaced apart from each other (fig. 8F).
Regarding claim 14, Lu teaches the semiconductor module according to claim 13, further comprising:
a printed circuit board including controllers and/or drivers (circuit patterned layer 105, [0048]) for the semiconductor devices, wherein the printed circuit board is arranged in the space between the at least two substrates.
Regarding claim 15 Lu (figs. 8a-8F) teaches a method of manufacturing a semiconductor module, comprising: 

mounting at least one semiconductor device (electronic components 102, [0043]) on the first main surface of each of the substrates;
connecting an external terminal (lead frame 127, [0056]) to the first main surface of at least one of the substrates; and
arranging the substrates (101) opposite to each other so that respective first main surfaces of the substrates are facing each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Quoc D Hoang/
Primary Examiner, Art Unit 2892